DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/2/2020. Claims 11, 13-14, 18-19, 21 has been examined and are pending.


                                   Response to Amendment
The amendment filed on 12/2/2020 cancelled claim 1-10, 12, 15-17, and 20.  No Claims were previously cancelled.  New claim 21 is added. Claims 1, 13, 18, 19 have been amended.  Therefore, claims 11, 13-14, 18-19, 21 are pending and addressed below.                

Applicant’s amendments made to claim 11 and canceled claim 12, 15, 20 filed on 12/2/2020 are sufficient to overcome the 112 2nd rejections, set forth in the previous office action.  Therefore, Examiner withdraws 112 2nd rejections on claim 11.  

Applicant’s amendments and arguments filed on 12/2/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 11, 13-14, 18-19, and 21 under 35U.S.C.101.  
Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  Applicant further argues technical improvement has been made.   

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 11, 13-14, 18-19, and 21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not 

Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 11, Steps 1-9 of, 
two or more content servers providing two or more online content environments, wherein each online content environment is associated with an advertiser account; 
two or more user accounts, each user account associated with a user that interacts with at least one of the online content environments;
a database storing the advertiser accounts and the user accounts;
 a controller in communication with the two or more online content servers and the database; 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller such that, in response to execution of the program instructions, the controller; 
for a first piece of online content, receives an accounting of funds allocated to a pool of revenue; 

determines a total number of user interactions with the first piece of online content across all of the online content environments; 
determines a number of user interactions with the first piece of online content attributable to each online content environment;
determines a number of user interactions with the first piece of online content attributable to actions taken by each user; 
uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to each online content environment to determine a percentage of total user interactions attributable to each online content environment;
disburses the funds apportioned to the advertiser compensation pool record amongst each of the advertiser accounts in proportion to the percentage of total user interactions attributable to each online content environment; 
uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to actions taken by each user to determine a percentage of total user interactions attributable to each user; and 
disburses the funds apportioned to the user compensation pool record amongst each of the user accounts in proportion to the percentage of total user interactions attributable to actions taken by each user. 


In addition, claim 11, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive fund allocated to a pool of revenue, can observe/apportion fund between advertisers and users, can evaluate/determine number and total number of user interaction, can evaluate/  determine a percentage of total user interactions, can evaluate/calculate/disburse a portion of the fund to the advertiser and the user.
Furthermore, the instant claims set forth the concept of determining/calculating a percentage of total number of user interactions, as well as disbursing portion of the allocated fund/revenue to the advertiser and the user…., which are directed to abstract idea of mathematical concept/relationship/correlation as operator/algorithm/formulas/equations are used to calculate the total and the portion of the ad revenue which is then being used to determine the advertiser’s and users’ compensation.    


Other than reciting “executing the program instructions”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a controller executing programming instructions, couple data base to store data, receiving/calculating/determining number of user interaction/portion of compensation given to the advertiser and the user,  and                      displaying information/data over internet.    Thus, the server/controller is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks. At best, the claim(s) are merely providing an environment to implement the abstract idea.      Applicant simply use a generic controller/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.


Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 11 (step 2B):  There are additional elements (i.e. two servers, a controller, a memory, a database) in claim 11 to perform the steps 1-9.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 13, 14, 18, 19, 21, are merely add further details of the abstract steps/elements recited in claims 11, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 13-14, 18-19, and 21 are also non-statutory subject matter.

Viewed as a whole, the claims (11, 13-14, 18-19, and 21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Secondly, in response to Applicant's arguments in regards to an improvement made to a specific technology or a technical field, the Examiner respectively submits that the claims does not includes any additional elements that are sufficient to amount to more than a judicial exception as just indicated above (also see 101 rejections above).  The additional elements “two servers, a controller, a memory, a database” are recited at a high level of generality to perform the step 1-9.  Other than reciting “executing programming instructions”, nothing in the claim elements precludes the step from practically being performed in human mind, and is simply organized information through human activity or merely mental tasks. There is no specificity regarding any technology, just broadly a server to execute programming instructions, communicate over the network (i.e. internet), a database to store data. Thus, the server/the mobile device is not an essential element to actually change the ad/offer creation or display functionality, and is simply used a tool to automate the mental tasks. The additional 

Again, what Applicant is referring to (e.g., “allocating advertising revenue/spend/budget tied to performance across a number of platforms”) is the solution of the abstract idea or business solution but not an improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results other than collecting user interaction data, calculating a percentage/portion of total interaction data, and disburse fund/compensation in proportional to the determined percentage of total number of user interaction, which can be done by method of human activities or mental process or by paper and pen. The claim does not recite any particular configuration/specifics how the system control/automate the performance data retrieval across different platforms change the way of measuring performance.    In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or 

Therefore the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 11 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Klinger reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to                  additional of Klinger’s teachings to support the rejection moots Applicant's argument with respect to the claims 11. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the 

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 13-14, 18-19, and 21, dependent from independent claim 11, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 11, 13-14, 18-19, and 21 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Clam 21 recite “wherein funds dispersed to each of the user accounts can be used to purchase the at least one product for sale”.
The subject to “purchase one product for sale” depends on a conditional situation "can".  It is unclear what will happen as the “purchase” may not actually happen at all.  Correction and clarification is required.  






                                             Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11, 13-14, 18-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 11, 13-14, 18-19, and 21) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the 

Independent claim 11 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 11, Steps 1-9 of, 
two or more content servers providing two or more online content environments, wherein each online content environment is associated with an advertiser account; 
two or more user accounts, each user account associated with a user that interacts with at least one of the online content environments;
a database storing the advertiser accounts and the user accounts;
 a controller in communication with the two or more online content servers and the database; 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller such that, in response to execution of the program instructions, the controller; 
for a first piece of online content, receives an accounting of funds allocated to a pool of revenue; 
apportions the funds allocated to the pool of revenue between an advertiser compensation pool record and a user compensation pool record, each of the records stored in the database; 

determines a number of user interactions with the first piece of online content attributable to each online content environment;
determines a number of user interactions with the first piece of online content attributable to actions taken by each user; 
uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to each online content environment to determine a percentage of total user interactions attributable to each online content environment;
disburses the funds apportioned to the advertiser compensation pool record amongst each of the advertiser accounts in proportion to the percentage of total user interactions attributable to each online content environment; 
uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to actions taken by each user to determine a percentage of total user interactions attributable to each user; and 
disburses the funds apportioned to the user compensation pool record amongst each of the user accounts in proportion to the percentage of total user interactions attributable to actions taken by each user. 
fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing 

In addition, claim 11, steps 1-9 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive fund allocated to a pool of revenue, can observe/apportion fund between advertisers and users, can evaluate/determine number and total number of user interaction, can evaluate/  determine a percentage of total user interactions, can evaluate/calculate/disburse a portion of the fund to the advertiser and the user.
Furthermore, the instant claims set forth the concept of determining/calculating a percentage of total number of user interactions, as well as disbursing portion of the allocated fund/revenue to the advertiser and the user…., which are directed to abstract idea of mathematical concept/relationship/correlation as operator/algorithm/formulas/equations are used to calculate the total and the portion of the ad revenue which is then being used to determine the advertiser’s and users’ compensation.    

Independent claim 11, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a 

Other than reciting “executing the program instructions”, nothing in the claim element precludes the step from practically being performed in the mind. There is no specificity regarding any technology, just broadly, a controller executing programming instructions, couple data base to store data, receiving/calculating/determining number of user interaction/portion of compensation given to the advertiser and the user,  and                      displaying information/data over internet.    Thus, the server/controller is not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks. At best, the claim(s) are merely providing an environment to implement the abstract idea.      Applicant simply use a generic controller/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.


Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 11 (step 2B):  There are additional elements (i.e. two servers, a controller, a memory, a database) in claim 11 to perform the steps 1-9.  This additional element is recited at high level of generality and is a generic computing components, and add nothing of substance to the underlying abstract idea; thus they are not significantly more than the identified abstract idea.  
This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  



Dependent claims 13, 14, 18, 19, 21, are merely add further details of the abstract steps/elements recited in claims 11, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 13-14, 18-19, and 21 are also non-statutory subject matter.

Viewed as a whole, the claims (11, 13-14, 18-19, and 21) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 


Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 13, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger et al. (hereinafter, Klinger, US 2009/0265257).

As per claim 11, Klinger discloses a system and a method, comprising:
two or more online content servers providing two or more online content environments to one or more users ([0018, Ads are viewed in association with content that could be hosted anywhere, and when a user clicks through an ad she is generally taken to yet another location.  Actual purchases are often conducted on yet another online location.  There exists a very real need for a comprehensive data collection facility to aggregate data on products, content, endorsers, and viewers/purchasers, with the data encompassing all activities from ad selection to ad placement, ad viewing, ad click through, product viewing and selection, and shopping cart/checkout transactions.  Furthermore, it is desirable to make all of this data available in business intelligence user interfaces to allow users who are merchants/advertisers, virtual community managers, content owners or creators, and endorsers to analyze the effectiveness of their previous decisions and to optimize their online merchandising activities, 0026, 0058,  In this case, the virtual community is an online gaming community (514 and 520a through 520n) which shares an interest in games produced by game company 502, specifically the game domain 501, 0051, While in an embodiment the virtual community 120 is one of the many familiar social networks available on the Internet, it should be understood that the invention can be used to market goods and services to any human network 120, for example (but not limited to) 
two or more user accounts, each user account associated with a user that interact with at least one of the online content environments ([0051,  or even offline networks such as groups of "friends and family" who subscribe to a value-added mobile phone service that allows users to create and post content that can be viewed on mobile phone, 0061, Many users of virtual communities may desire not only to endorse, or advertise, products in their own content 123 as described above, but also to endorse products within or connected with third party content such as is commonly provided by content aggregators such as YouTube.RTM., FlickR.RTM., Revver.RTM., 0062, the membership status of the requesting user in some group or demographic segment, the time of day, 0084, For example, an electronics manufacturer makes certain of its products available for endorsement, promotion or sale by end users in association with their user-generated content or third party content (possibly from content aggregator 2140b such as YouTube), by uploading relevant product information via interfaces 2160 to the Mugzy Merchant widget software 2100.  Users desiring to promote a manufacturer's products can view them in a universal shopping cart in one or more virtual communities 2120a-c or other online services 2140a-c and can select one or more products to endorse or promote, 0085, Endorsing users can access this information in order to make informed selections of products they 
a database storing the advertiser accounts and the user accounts (Fig. 18, 19, [0018, 0043, 0045]); 
a controller in communication with the two or more online content servers and the database ([0077]); 
a memory coupled to the controller, wherein the memory is configured to store program instructions executable by the controller such that, in response to execution of the program instructions, the controller ([0077]); 

for a first piece of online content, receive an accounting of funds allocated to a pool of revenue ([0059, Typically, this Fee 1 would be variable based on the value of the product sold, …..  Other formats might include a fixed fee (for items of generally low cost) or fees based on level of sales achieved by the creating user for the month, or quarter, 0071, In step 1307 revenue generated as a result of product or service sales made is distributed to merchants, endorsers, content creators, and content aggregators as agreed, with the balance being retained by the service provider.  It should be recognized that, in addition to paying when 
apportions the funds allocated to the pool of revenue between an advertiser compensation pool record and a user compensation pool record, each of the records stored in the database ([0071, In step 1307 revenue generated as a result of product or service sales made is distributed to merchants, endorsers, content creators, and content aggregators as agreed, with the balance being retained by the service provider, 0072, Another possible scenario in this flexible compensation model would be for an endorser to elect to pass all or a portion of his revenue share to his viewing audience in the form of a discount on purchased products 1405.  In this case a discount would be applied to viewers of his page who purchased endorsed products.  For example assume an endorser elects to pass 50% of his revenue share; for the purpose of this example further assume the 50% share for a product is $2.00.  The price of the endorsed product is now discounted by $2.00 to viewers who make a buying decision from the endorser's page.  The endorser also receives $2.00 in compensation.  In other embodiments content creators, content owners, virtual communities or any others who may be due to receive a revenue share may also elect to allocate their share flexibly, 0059, Similarly, if the user adds an item to his Favorites 605, or otherwise marks it for future reference, a different, generally lower, Fee 2 606 may be paid optionally to the content creator.  Similarly, if a user forwards the product to another member of the social network 607, the creator of the content 123 where 
determines a total number of user interactions with the first piece of online content across all of the online content environments ([0075, Demographic data, user profiles, product categories, click-through rates and product tags are several examples of the type of data that can be collected with this embodiment of the invention, 0082, Additionally, in step 2006, the Mugzy Merchant widget software consults configuration information concerning the fees to be paid for each sale transaction, and these fees are credited to the virtual community by the Mugzy Merchant widget software, effectively by conducting a payment transaction back to the particular virtual community.  The virtual community or shopping cart 1851 operator is generally responsible for dividing the fee for sale among endorsers, content providers, virtual communities and the shopping cart operator.  Finally, aggregated reports on transactions conducted in shopping cart 1851 are prepared (typically within shopping cart 1851, although sometimes by service provider 110), and made available to users via Mugzy Merchant widget software or web site delivery in step 2007.  These reports are made available, as appropriate, to merchants (for their own transactions only), virtual community operators (again, only for transactions conducted within their communities) and service provider 110 (which could be a B2B eProcurement network offering 
determines a number of user interactions with the first piece of online content attributable to each online content environments ([0054, After the creating user has created her content and added products from the universal shopping cart 
determines a number of user interactions with the first piece of online content attributable to actions taken by each user ([0054, After the creating user has created her content and added products from the universal shopping cart 111, other virtual community members view the newly published posting 204 and may optionally choose to view or buy products that are promoted in the new posting.  In particular, in step 205 some virtual community members buy products directly from the posting member's user-generated content posting.  The user may choose to continue viewing content 123 of the same user, or indeed may move on to other network members' content 123….. Note, however, that in embodiments where the virtual community is not an online network, but is a network of humans conducting offline interactions, the checkout feature will still be present, 0059, Similarly, if the user adds an item to his Favorites 605, or otherwise marks it for future reference, a different, generally lower, Fee 2 606 may be paid optionally to the content creator.  Similarly, if a user forwards the product to another member of the social network 607, the creator of the content 123 where the product was viewed can optionally be paid a Fee 3 608 by the virtual community operator.  In similar fashion, in an exemplary embodiment, 

uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to each online content environment to determine a percentage of total user interactions attributable to each online content environment (Fig. 20, item 2001, 2002, 2003, 2005, [0071, In step 1307 revenue generated as a result of product or service sales made is distributed to merchants, endorsers, content creators, and content aggregators as agreed, with the balance being retained by the service provider, 0055,  Finally, the member from whose content 123 each purchase decision was made receives an endorsement fee or other monetary reward from the service provider 110 in step 208, 0059, Typically, this Fee 1 would be variable based on the value of the product sold, although it does not need to be.  Other formats might include a fixed fee (for items of generally low cost) or fees based on level of sales achieved by the creating user for the month, or quarter, 0071, In step 1307 revenue generated as a result of product or service sales made is distributed to 

disburses the funds apportioned to the advertiser compensation pool record amongst each of the advertiser accounts in proportion to the percentage of total user interactions attributable to each online content environment;                        Klinger teaches (Fig. 20, item 2001, 2002, 2003, 2005, [0071, In step 1307 revenue generated as a result of product or service sales made is distributed to merchants, endorsers, content creators, and content aggregators as agreed, with the balance being retained by the service provider, 0072, Another possible scenario in this flexible compensation model would be for an endorser to elect to pass all or a portion of his revenue share to his viewing audience in the form of a discount on purchased products 1405.  In this case a discount would be applied to viewers of his page who purchased endorsed products.  For example assume an endorser elects to pass 50% of his revenue share; for the purpose of this example further assume the 50% share for a product is $2.00.  The price of the endorsed product is now discounted by $2.00 to viewers who make a buying 

uses the total number of user interactions with the first piece of online content across all of the online content environments and the number of user interactions with the first piece of online content attributable to actions taken by each user to determine a percentage of total user interactions attributable to each user ([0060, Also, optionally feedback scores can be provided to viewers of content 123 in the virtual community, for example by displaying information such as "this member's quality score is 97%, with 32 responses" when a product placement is selected for detailed viewing, 0075,  Approximately 50% of consumers 1701 viewing content from a virtual community site will also have profile data available as they tend to be "friends" of the endorser.  In one embodiment the system keeps counts of views of content 1702 page and of click-through rates.  From this data it can be determined, in an embodiment, what kinds of content lead to the highest click-through rates for a given product.  In another embodiment, endorsers that have the highest sell through rates can be identified.  This information can be valuable both to merchants and to endorsers, for example by suggesting what products are likely to be most effectively endorsed with a given audience 1701 or content 1702.  In yet another embodiment, merchants can use collected data to determine which endorsers 1700 they would most desire to participate in a given campaign, or which endorsers will be eligible for preferred discounts or revenue 

disburses the funds apportioned to the user compensation pool record amongst each of the user accounts in proportion to the percentage of total user interactions attributable to actions taken by each other ([0055, Finally, the member from whose content 123 each purchase decision was made receives an endorsement fee or other monetary reward from the service provider 110 in step 208, 0072, Another possible scenario in this flexible compensation model would be for an endorser to elect to pass all or a portion of his revenue share to his viewing audience in the form of a discount on purchased products 1405.  In this case a discount would be applied to viewers of his page who purchased endorsed products.  For example assume an endorser elects to pass 50% of his revenue share; for the purpose of this example further assume the 50% share for a product is $2.00.  The price of the endorsed product is now discounted by $2.00 to viewers who make a buying decision from the endorser's page.  The endorser also receives $2.00 in compensation.  In other embodiments content 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Klinger to include the user interaction attributable to online platform/environments limitation as claimed to split the revenue between the advertisers and the users accordingly. The rationale for combining in this manner is that both 


As per claim 13, Klinger further discloses;
wherein categories of user interactions include one or more of views, likes, shares, and comments (Fig. 20, item 2001, [0046, FIG. 20 is process flow diagram of a method of the invention in which virtual community members or other users view products and place orders from merchants, 0059, Similarly, if a user forwards the product to another 
member of the social network 607, the creator of the content 123 where the product was viewed can optionally be paid a Fee 3 608 by the virtual community operator.  In similar fashion, in an exemplary embodiment, when users click on a product placement to view details 609, or when a user simply views a product placement 611, the content creator may optionally be paid Fee 4 610 or Fee 5 611, respectively]).




As per claim 14, Klinger further discloses;
wherein user interactions in one or more of the categories of user interactions are weighted to count more or less than user interactions in the remaining categories of user interactions (Fig. 20, item 2001, 2002, 2003, [0046, FIG. 20 is process flow diagram of a method of the invention in which virtual community members or other 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Klinger to include the user interaction attributable to online platform/environments limitation as claimed to split the revenue between the advertisers and the users accordingly. The rationale for combining in this manner is that both Klinger are directed toward various online platforms and sharing the collected revenue proportionally between the merchants/advertisers, endorsers, content creator, content distributors/owners, third parties, and service providers.   Furthermore, the Examiner understands that implementing the revenue sharing (monetary compensation) teachings of Klinger is applying a known technique to a known device, method or product to yield predictable results, as per KSR rationale D. Therefore, it would have been obvious for Klinger to implement the monetizing content teachings of Klinger as common sense 


As per claim 18, Klinger further discloses; 
further wherein execution of the program instructions causes the controller to provide an online virtual store providing at least one product for sale (Fig. 20, item 2003, [0082, When a member of the virtual community views content (step 2001) within the virtual community's site, the user may be shown one or more advertisements or other product placements within the content of the virtual community.  If, in response to these ads or placements, the user decides to purchase one or more items, the user may select item or items 2002 and continue interacting normally with the virtual community.  When the user is ready to execute a purchase, the user chooses to go to universal shopping cart checkout 2003.  By storing a catalog of available products from a plurality of merchants and making those products, and optionally advertising about those products or their vendors, available as part of the overall virtual community content experience, the universal shopping cart acts not only as a shopping cart but also as a "virtual store" that is seamlessly woven into the content fabric of the virtual community]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Klinger to include the user interaction attributable to online 



As per claim 19, Klinger further discloses; 
wherein revenue generated by sales in the online virtual store is distributed, at least in part, into the pool of revenue (Fig. 20, item, 2005, [0071, In step 1307 revenue generated as a result of product or service sales made is distributed to merchants, endorsers, content creators, and content aggregators as agreed, with the balance being retained by the service provider]).




As per claim 21, Klinger further discloses the system of claim 18, wherein funds dispersed to each of the user accounts can be used to purchase the at least one product for sale (Examiner Note: in light of the 112 2nd rejection above, Klinger teaches [0072,  The price of the endorsed product is now discounted by $2.00 to viewers who 
make a buying decision from the endorser's page]).

.



                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 


/SUN M LI/Primary Examiner, Art Unit 3681